JORGENSON, Judge,
dissenting.
I respectfully dissent.
In my view, a genuine issue of material fact remains concerning the Association’s negligence in allegedly covering the playground surface with an insufficient and unsuitably finished surface cushion and, then, negligently maintaining that surface. I would, therefore, reverse the order granting the Association’s motion for summary judgment.
Moreover, I believe the court’s opinion runs afoul of the principle well settled in Florida law that assumption of risk no longer serves as an absolute bar to recovery in a negligence action. Blackburn v. Dorta, 348 So.2d 287 (Fla.1977). Even though Dennis Ruiz may have acted negligently and, thus, contributed to his injuries, the apportionment of fault remains a question for the jury. Blackburn, 348 So.2d at 291.
I would reverse.